DETAILED ACTION
1.    Applicant’s election of Group I (Claims 1-5) with traverse in the reply filed on 29 December 2020 is acknowledged. The Applicant argued that all four groups are sufficiently related and there was no additional burden to search the four groups of claims. The Examiner respectfully disagrees. In the instant application, claim 1 does not include all the limitations of claims 5, 8, and 10. Group I, II, III, and IV claim four different systems. In order for the Applicant to traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. The Applicant does not show the species to be obvious variants and does not clearly admit on the record that this is the case. Groups I, II, III, and IV as identified in the Requirement of Elections creates a serious search burden on the Examiner because they require searches in different classes and subclasses: Claims 1-5, drawn to a driver torque estimation apparatus, classified in CPC class B62D6, subclass 10.
II. Claims 6-7, drawn to a steering system generating assist torque, classified in CPC class B62D5, subclass 0463.  III.Claim 8-9, drawn to a steering system measuring assist torque, classified in CPC class G01L5, subclass 221.  IV. Claim 10-11, drawn to a steering system estimation with hands-off state, classified in CPC class B60W40, subclass 00.  

Foreign Priority
Acknowledgement is made of of a claim to foreign priority to 2018-0793190, filed 4/17/2018 in the Japan Patent Office.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 12 are rejected under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. §101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  

The limitation of estimating and calculating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “various units”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by one or more processors” language, estimating and calculating in the context of this claim encompasses the user mental activity in cognitive function of estimating and calculating based on detected data. 
Similarly, the limitation of language, estimating and calculating, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a controller” language, recommending under different conditions and receiving data in the context of this claim encompasses the user mental activity in 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – various units. The vehicle units in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of estimating and calculating such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of “various units” does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a vehicle guidance algorithm to perform both function of, estimating and calculating steps amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Beyond the abstract idea, the claims merely recite well-understood, routine conventional activities, either by requiring conventional computer activities or routine data-gathering steps.  Considered individually or taken together as an ordered 
Claim Interpretation - 35 USC §112
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“torque detection unit”, “rotation angle acquisition unit”, “basic driver torque estimation unit, “gravity torque calculation unit”, “friction torque calculation unit”, and “driver torque estimation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  “torque detection unit” is torque sensor 11 of Fig. 3.  “rotation angle acquisition unit” is rotation angle sensor 25 of Fig. 3.  “basic driver torque estimation unit, “gravity torque calculation unit”, “friction torque calculation unit”, and “driver torque estimation unit” are the electronic control unit (ECU) 12 of Fig. 2.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 12 are rejected under 35 U.S.C. §103 as being unpatentable over Wilhelm et al., US 2017/0183032 (A1) in view of Bean et al., US 2014/0277944 (A1).  
As to claim 1, Altinger teaches a driver torque estimation apparatus, comprising:
a first shaft to which a steering wheel to be used for steering a vehicle is
coupled (see Fig. 1 and related text);

a rotation angle acquisition unit configured to acquire a rotation angle of the
second shaft (Fig. 1 and related text);
a basic driver torque estimation unit configured to estimate a basic driver torque by using a disturbance observer based on the torsion bar torque and the rotation angle of the second shaft (Fig. 1 and related text).
Wilhelm does not explicitly teach the method comprising: 
a gravity torque calculation unit configured to calculate, by using a rotation angle of the steering wheel, a gravity torque applied to the first shaft by gravity acting on a center of gravity of the steering wheel; and
a driver torque estimation unit configured to estimate a driver torque by using the basic driver torque estimated by the basic driver torque estimation unit and the gravity torque calculated by the gravity torque calculation unit.
However, this matter is taught by Bean that an initial calculation of torque contribution (Tweight) incorporates a value of gravity g for converting the mass 44 into a weight, the value of g used in the steering wheel and a torque applied by driver in that “ driver rotates the steering wheel 12 such that he has to lift the mass 44, the presence of the offset weight 44 imparts a torque (Tweight) that opposes and acts against the torque applied by the driver. (In the illustrated example of FIG. 3B this could be a clockwise rotation to the right from the straight ahead position 40). The weight W of mass 44 provides a negative additional contribution to the torque T.sub.4 applied by the driver”.  
As to claim 2, Wilhelm modified by Bean, and Desnoyer teaches the driver torque estimation apparatus wherein
the basic driver torque estimation unit is configured to estimate the basic driver torque, and also estimate the rotation angle of the steering wheel (see Fig. 1 and related text), and
the gravity torque calculation unit is configured to calculate the gravity torque by using the rotation angle of the steering wheel that is estimated by the basic driver torque estimation unit (Bean: Figs. 3A-D and related text; ¶92, 98, see Claim 1 above for rationale supporting obviousness, motivation and reasons to combine).
As to claim 3, Wilhelm modified by Bean, and Desnoyer teaches the driver torque estimation apparatus further comprising

the driver torque estimation unit is configured to estimate the driver torque by using the basic driver torque estimated by the basic driver torque estimation unit, the gravity torque calculated by the gravity torque calculation unit, and the Coulomb friction torque calculated by the friction torque calculation unit (Bean: Figs. 3A-D and related text; ¶52-55).
As to claim 4, Wilhelm modified by Bean, and Desnoyer teaches the driver torque estimation apparatus wherein
the basic driver torque estimation unit is configured to estimate the basic driver torque, and also estimate the rotation angle of the steering wheel and the angular velocity of the steering wheel (Wilhelm: Fig. 1 and related text),
the gravity torque calculation unit is configured to calculate the gravity torque by using the rotation angle of the steering wheel that is estimated by the basic driver torque estimation unit (Bean: Figs. 3A-D and related text; ¶52-55), and
the friction torque calculation unit is configured to calculate the Coulomb friction torque by using the angular velocity of the steering wheel that is estimated by the basic driver torque estimation unit (Bean: Figs. 3A-D and related text; ¶52-55, see Claim 1 above for rationale supporting obviousness, motivation and reasons to combine).
As to claim 4, Wilhelm modified by Bean, and Desnoyer teaches the driver torque estimation apparatus wherein

the gravity torque calculation unit is configured to calculate, as the gravity torque, a product of a distance between a center-of-gravity position and the center-of-rotation position of the steering wheel, a mass of the steering wheel, a sine value of the steering wheel rotation angle, and a cosine value of the steering wheel inclination angle (Bean: Figs. 3A-D and related text; ¶66-69 and claim 4).
As to claim 12, it is an apparatus claim that recites substantially the same limitation for apparatus claims 1 and 3.  As such, claim 12 is rejected for substantially the same reason for claims 1 and 3 (see Claim 1 above for rationale supporting obviousness, motivation and reasons to combine).
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4851.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YUEN WONG/Primary Examiner, Art Unit 3667